DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: Under “Description of the Drawings”, the descriptions for figures 1A, 1B, and 2 are incorrect as they are not “plan side views”.  A “plan view” is a top view, a bird’s-eye view.  They are only side views.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: “each subhinge in sized” appears to contain a typographical error.  Did Applicant intend “each subhinge is sized”?  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weinmann, US 3,984,891.
	Regarding claim 1, Weinmann teaches a portable ramp, said ramp comprising:
	a central platform (11), 
	a first support member (17), 
	a second support member (17 opposite end), 
	a first access ramp (12), and 
	a second access ramp (12 opposite end), 
	wherein the first support member is located on an underside of the central platform (shown in Figure 4), the second support member is located on the underside of the central platform, the first access ramp is hingedly attached to the central platform by a first hinge (13; Figures 1, 5, and 6), and the second access ramp is hingedly attached to the central platform by a second hinge (other 13; Figures 1, 5, and 6).
	Regarding claim 2, Weinmann discloses the central platform (11) to be substantially planar and has a substantially rectangular shape, having two substantially parallel long sides and two substantially parallel short sides, with each short side oriented substantially perpendicular to each long side, wherein one long side of the central platform is designated a first lateral side of the central platform and the other long side of the central platform is designated a second lateral side of the central platform (Figures 1 and 2).
	Regarding claim 3, Weinmann discloses that the first support member is elongate, substantially planar, and monolithically integrated with the central platform, and the second support member is elongate, substantially planar, and monolithically integrated with the central platform (welded to be one unified rigid element; column 4 lines 31-34).
	Regarding claim 7, Weinmann discloses that the first access ramp (12) is substantially planar and has a substantially rectangular shape (Figure 2), having two substantially parallel long sides and two substantially parallel short sides, with each short side oriented substantially perpendicular to each long side, wherein one long side of the first access ramp is designated a proximate side of the first access ramp and the other long side of the first access ramp is designated a distal side of the first access ramp, said distal side located opposite said proximate side, with said proximate side of the first access ramp being located proximate to the central platform, and the second access ramp (12 opposite end) is substantially planar and has a substantially rectangular shape (Figure 2), having two substantially parallel long sides and two substantially parallel short sides, with each short side oriented substantially perpendicular to each long side, wherein one long side of the second access ramp is designated a proximate side of the second access ramp and the other long side of the second access ramp is designated a distal side of the second access ramp, said distal side located opposite said proximate side, with said proximate side of the second access ramp being located proximate to the central platform.
	Regarding claim 8, as shown in the figures, the first access ramp and the second access ramp have the same size and dimensions.
	Regarding claim 19, Weinmann discloses that an upper surface of the central platform is at least partially covered by nonslip material (22; Figure 2), an upper surface of the first access ramp is at least partially covered by nonslip material, and an upper surface of the second access ramp is at least partially covered by nonslip material (28; Figures 5-6 and column 3 lines 2-3).
	Claims 1-2, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orona et al., US 9,279,221 B1.
	Regarding claim 1, Orona teaches a portable ramp, said ramp comprising:
	a central platform (10), 
	a first support member (20), 
	a second support member (20 opposite end), 
	a first access ramp (12), and 
	a second access ramp (12 opposite end), 
	wherein the first support member is located on an underside of the central platform (shown in Figure 1), the second support member is located on the underside of the central platform, the first access ramp is hingedly attached to the central platform by a first hinge (14; Figures 1, 6, and 7), and the second access ramp is hingedly attached to the central platform by a second hinge (other 14; Figures 1, 6, and 7).
	Regarding claim 2, Orona discloses the central platform (10) to be substantially planar and has a substantially rectangular shape, having two substantially parallel long sides and two substantially parallel short sides, with each short side oriented substantially perpendicular to each long side, wherein one long side of the central platform is designated a first lateral side of the central platform and the other long side of the central platform is designated a second lateral side of the central platform (Figure 1).
	Regarding claim 7, Orona discloses that the first access ramp is substantially planar and has a substantially rectangular shape, having two substantially parallel long sides and two substantially parallel short sides, with each short side oriented substantially perpendicular to each long side, wherein one long side of the first access ramp is designated a proximate side of the first access ramp and the other long side of the first access ramp is designated a distal side of the first access ramp, said distal side located opposite said proximate side, with said proximate side of the first access ramp being located proximate to the central platform, and the second access ramp is substantially planar and has a substantially rectangular shape, having two substantially parallel long sides and two substantially parallel short sides, with each short side oriented substantially perpendicular to each long side, wherein one long side of the second access ramp is designated a proximate side of the second access ramp and the other long side of the second access ramp is designated a distal side of the second access ramp, said distal side located opposite said proximate side, with said proximate side of the second access ramp being located proximate to the central platform (Figure 1).
	Regarding claim 8, as shown in Figure 1, the first access ramp and the second access ramp have the same size and dimensions.
	Regarding claim 9, Orona discloses that the first hinge (14) connects the first lateral side of the central platform to the proximate side of the first access ramp, and the second hinge (14) connects the second lateral side of the central platform to the proximate side of the second access ramp; whereby the first hinge allows the first access ramp to move in relation to the central platform and the second hinge allows the second access ramp to move in relation to the central platform, such that the first access ramp has a deployed mode wherein the distal side of the first access ramp is in contact with a support surface and an undeployed mode wherein the first access ramp is oriented substantially vertically, and the second access ramp has a deployed mode wherein the distal side of the second access ramp is in contact with the support surface and an undeployed mode wherein the second access ramp is oriented substantially vertically (Figures 1 and 7).
	Regarding claim 11, as shown in Orona’s Figure 4, the first hinge is comprised of a plurality of subhinges, said subhinges being linearly disposed along the first lateral side of the central platform, and the second hinge is comprised of a plurality of subhinges, said subhinges being linearly disposed along the second lateral side of the central platform.
	Regarding claim 12, as shown in Orona’s Figure 4, each subhinge is sized and dimensioned substantially the same as each other subhinge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann as applied above, alone.
Regarding claim 13, while Weinmann discloses extruded aluminum but fails to explicitly disclose plate aluminum, the method of forming is not critical to apparatus, as the end product is that the central platform, first access ramp, and second access ramp are made of aluminum.  Examiner takes Official Notice that plate aluminum is old and well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the central platform, first access ramp, and second access ramp to be constructed of plate aluminum since plate aluminum is old and well-known, and selection of a known material based on its suitability for its intended use is a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Regarding claim 14, the resulting combination makes obvious that the first hinge is welded to the central platform and to the first access ramp, and the second hinge is welded to the central platform and to the second access ramp since they appear to be monolithic in Figures 1 and 3.
	Regarding claim 16, Weinmann further discloses that although not shown, handles may be secured to the outside of the side rails to facilitate placement of the ramp (column 4 lines 35-37).  While Weinmann fails to explicitly disclose that the handles are located at the locations claimed, it has been held that rearrangement of parts involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify first and second handles to be located on the first access ramp proximate to the distal side of the first access ramp and on the second access ramp proximate to the distal side of the second access ramp based on the comfort of the user.
	Regarding claim 17, the inclusion of both claims 17 and 18 prove a lack in criticality of the type of handles and locations of handles.  While the resulting combination from claim 16 fails to explicitly disclose that the first handle is an aperture passing through the first access ramp and the second handle is an aperture passing through the second access ramp, the Examiner takes Official Notice that an aperture serving as a handle is old and well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to have the handles be apertures passing through the first and second access ramp based on obvious design choice.
	Regarding claim 18, while the resulting combination from claim 16 fails to explicitly disclose that the first handle is affixed to an underside of the first access ramp and the second handle is affixed to an underside of the second access ramp, the Examiner takes Official Notice that affixing a handle to an underside is old and well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resulting combination to have first and second handles be affixed to undersides of the first and second access ramps based on obvious design choice.
	Regarding claim 20, while Weinmann fails to disclose that the upper surfaces of the central platform and the first and second access ramps each have affixed thereto one or more safety graphics, the Examiner takes Official Notice that affixing a safety graphic to an upper surface is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify Weinmann’s upper surfaces of the central platform and the first and second access ramps to each have affixed thereto one or more safety graphics based on obvious design choice to bring attention to the ramp.
	
	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Orona as applied above, alone.
	Regarding claim 10, while Orona fails to disclose that the first hinge is substantially the same length as the first lateral side of the central platform, and the second hinge is substantially the same length as the second lateral side of the central platform, the Examiner takes Official Notice that hinges that are the same length as the element to which they are being attached are old and well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Orona’s first and second hinges to be substantially the same length as the first and second lateral sides of the central platform based on obvious design choice since having a plurality of smaller hinges or a hinge that is substantially the same length as the lateral side of the central platform does not affect the function.
	Regarding claim 15, while Orona fails to disclose that the first and second hinges are piano hinges, the Examiner takes Official Notice that piano hinges are old and well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Orona’s first and second hinges to be piano hinges based on obvious design choice since piano hinges are commonly available.
	Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann, US 3,984,891 (alternate rejection).
	Regarding claim 1, Weinmann teaches a portable ramp comprising:
	a central platform (11), 
	a first support member (19), 
	a second support member (19 opposite side), 
	a first access ramp (12), and 
	a second access ramp (12 opposite end), 
	wherein the first access ramp is hingedly attached to the central platform by a first hinge (13; Figures 1, 5, and 6), and the second access ramp is hingedly attached to the central platform by a second hinge (other 13; Figures 1, 5, and 6).
	While Weinmann fails to disclose that the first support member is located on an underside of the central platform and the second support member is located on the underside of the central platform, since Weinmann discloses that the central platform, first support member, and second support member are welded together to form one unified rigid element (column 4 lines 32-34), one of ordinary skill in the art before the effective filing date could easily envision the central platform being wider and extending to the outer edges of the first and second upper members such that the support members would be welded on an underside of the central platform.  It would have been obvious to one of ordinary skill in the art before the effective filing date to make this modification based on design choice.  The resulting combination yields the first and second support members being located on an underside of the central platform.
	Regarding claim 2, the resulting combination includes the central platform being substantially planar and having a substantially rectangular shape, having two substantially parallel long sides and two substantially parallel short sides, with each short side oriented substantially perpendicular to each long side, wherein one long side of the central platform is designated a first lateral side of the central platform and the other long side of the central platform is designated a second lateral side of the central platform (Figure 2).
	Regarding claim 4, while the resulting combination fails to disclose the first and second support members each having a horizontally oriented top plate, Weinmann specifically discloses a “C-shaped portion 21” (shown at Figure 4).  It would be easy for one of ordinary skill in the art to easily envision the L-shaped rail 19 to be a C-shaped rail in view of Weinmann’s disclosure to yield a C-shaped portion 21.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the L-shaped rail to be a C-shaped based on Weinmann’s disclosure as an alternate type of rail (support member).  The resulting combination includes the first support member (modified 19) being elongate and substantially planar and is comprised of a horizontally oriented top plate and a vertically oriented side plate, with said top plate being substantially perpendicular to said side plate, and the second support member (modified 19 other side) being elongate and substantially planar and is comprised of a horizontally oriented top plate and a vertically oriented side plate, with said top plate being substantially perpendicular to said side plate, whereby the side plate of the first support member is oriented substantially parallel to the first lateral side of the central platform and is located proximate thereto, and the top plate of the first support member is fixedly attached to the underside of the central platform proximate to the first lateral side of the central platform, and the side plate of the second support member is oriented substantially parallel to the second lateral side of the central platform and is located proximate thereto, and the top plate of the second support member is fixedly attached to the underside of the central platform proximate to the second lateral side of the central platform.
	Regarding claim 5, Weinmann explicitly discloses that the support members are aluminum (column 2 line 31) and are welded to the ramp to form one unified rigid element (column 4 lines 32-34).  While Weinmann fails to disclose angle aluminum, the Examiner takes Official Notice that angle aluminum is old and well-known.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify C-shaped support members to be constructed of angle aluminum welded together to form a C-shape since angle aluminum is commonly available.
	Regarding claim 6, Weinmann explicitly discloses that the support members are aluminum (column 2 line 31) and are welded to the ramp to form one unified rigid element (column 4 lines 32-34).  While Weinmann discloses extruded aluminum but fails to disclose plate aluminum, the Examiner takes Official Notice that plate aluminum is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the central platform be constructed of plate aluminum based on obvious design choice since plate aluminum is commonly available.  The resulting combination makes obvious that the first support member is welded to the central platform and the second support member is welded the central platform in view of Weinmann’s disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Lopez, US 9,694,997 and MacNeil et al., US 9,775,326 are cited for the teaching of portable ramps that each have a central platform, first and second support members, and first and second access ramps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671